COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-201-CV
 
 
IN RE LEONARD R. DORSETT                                                   RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator's motion to hear mandamus and petition for writ of
mandamus and is of the opinion that relief should be denied.  Accordingly, relator's motion to hear
mandamus and petition for writ of mandamus are denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL A: LIVINGSTON, GARDNER, and MCCOY, JJ.
 
DELIVERED: 
June 14, 2006




    [1]See
Tex. R. App. P. 47.4.